DETAILED ACTION
This Office Action is in response to Amendment filed on June 15, 2022. 
In the instant amendment, claims 1 and 12 are independent claims; claims 1, 4-5, 10, 12, and 16 are currently amended; claims 2-3, 6-9, 11, 13-15, and 17-20 are original.
Claims 1-20 has been examined and are pending. This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
The amendment filed June 15, 2022 has been entered. Claims 1 and 12 are independent claims; claims 1, 4-5, 10, 12, and 16 are currently amended; claims 2-3, 6-9, 11, 13-15, and 17-20 are original. Applicant’s amendments and arguments to claims are persuasive to overcome 112 claim rejections as set forth in the most recent office action mailed 03/18/2022. 

Response to Argument
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection. See new ground(s) of rejection below.

Claim Objections
Claim 12 is objected to because of the following informalities:
In claim 12, the term "the need" should be "a need" (emphasis added) since claim languages “the need” appear for the first time, however, read as though they have already been recited.
Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically teach as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-17, and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Schwieters – US 20160320362, in further view of Staphanos – US 20040182133 (hereinafter “Sta”).
As to claim 12, Schwieters teaches a method of gas sensor 13 testing ([0091]: controller is configured to receive information about i.e. concentration and/or presence or absence of analyte gases at the detector 13; hence, detector 13 corresponds to “gas sensor”; thus “a method of gas sensor testing”) comprising: 
exposing the gas sensor 13 to an amount of test gas from a test gas source (Fig. 1, [0080]: A gas supply 1 supplies gas into volume 2. Carrier gas flows into reactor 5 through a carrier gas line 21. The reactor 5 for converting samples to be analyzed into sample gases (analyte gases) and has gas outlet line 23; [0081]: sample is converted to analyte gas that exit through the gas outlet 22 into the gas outlet line 23 in a stream of helium gas; hence, combination of helium gas and analyte gas that exit through the gas outlet corresponds to “test gas”; reactor 5 and/or helium gas supply 1 correspond to “a test gas source”; On the gas outlet line there is a first gas line junction 6. A portion of the sample gas is directed towards the separation column 12 and the detector 13. The gas line that directs the gas into the detector 13 is a supply circuit); and 
recapturing the amount of the test gas ([0081]: at the conjunction 6, a portion of the sample gas flows toward a recycling gas line 24. i.e. recycle circuit; [0083]: from the conjunction 6, the gas line 24 directs the sample gas back into volume 2 through a compressor 10).  
Schwieters does not explicitly teach determining a need for calibrating the gas sensor.
Sta teaches a concept of: using calibration gas (or testing gas) 48 to calibrate gas analyzer 10 ([0024]); gas analyzer 10 includes sensing cell 11 ([0018]); pressurized calibration gas 48 is allowed to flow to sensing cell 11 of gas analyzer 10 to calibrate the sensing cell 11 ([0026]); Electrical circuitry 12, in this configuration, measures impedance of the sensing cell 11 to determine if sensing cell 11 is drifting in accuracy. When the measured impedance indicates an inaccuracy of the sensing cell 11, a signal is transmitted through conductor 13 to input 52. This signal indicates that a calibration operation should be initiated ([0028]); controller 44 determines whether a calibration is required; and the controller is used for calibrating process of the gas analyzer 10 ([0031-0036]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Schwieters with teachings of Sta to include determining a need for calibrating the gas sensor, to maintain accuracy in measurements of sensor(s)/analyzer(s) ([0006-0007 and 0028]).

As to claim 13, Schwieters teaches all the limitations of claim 12, Schwieters further teaches monitoring a response of the gas sensor ([0064], [0057], [0081], [0087]: the controller can receive input about the concentration and the presence or absence of at least one analyte gas in the gas outlet line at the detector).  

As to claim 14, Schwieters teaches all the limitations of claim 12, Schwieters further teaches directing the amount of test gas that is recaptured back to the test gas source ([0081]: at the conjunction 6, a portion of the sample gas flows toward a recycling gas line 24. i.e. recycle circuit; [0083]: from the conjunction 6, the gas line 24 directs the sample gas back into volume 2, i.e. test gas source, through a compressor 10).  

As to claim 16, Schwieters teaches all the limitations of claim 12, Schwieters further teaches wherein the amount test gas is directed to a gas sensor inlet on the gas sensor and through a supply circuit that is in communication with the test gas source, and where the step of recapturing the amount test gas comprises drawing the amount of test gas into a recycle circuit ([0081]: On the gas outlet line there is a first gas line junction 6. A portion of the sample gas is directed towards the separation column 12 and the detector 13; hence, the gas sensor/detector 13 inherently has a gas senor inlet; The gas line that directs the gas into the detector 13 is a supply circuit that is in communication with the test gas source 2 and 5. At the conjunction 6, a portion of the sample gas flows toward a recycling gas line 24. i.e. recycle circuit; [0083]: from the conjunction 6, the gas line 24 directs the sample gas back into volume 2 through a compressor 10; thus “wherein the amount test gas is directed to a gas sensor inlet on the gas sensor and through a supply circuit that is in communication with the test gas source, and where the step of recapturing the amount test gas comprises drawing the amount of test gas into a recycle circuit”).  

As to claim 17, modified Schwieters teaches all the limitations of claim 16, Schwieters further teaches where a compressor is disposed in the recycle circuit and which is activated to draw the amount of test gas into the recycle circuit, and where a discharge of the compressor directs the amount of test gas back to the test gas source  (Fig. 1, [0083]: gas into the volume 2 from the recycling line is delivered by a compressor 10, hence the compressor has a discharge that is in communication with the test gas source).  

As to claim 20, modified Schwieters teaches all the limitations of claim 12, Schwieters further teaches further comprising filtering non-test gas substances that have mixed with the amount of test gas during the step of recapturing the amount of test gas (Fig. 1, [0083]: a trap 9 can be used in the recycling line for removing any trace contaminating gases before the gas is going back to the volume 2, hence filtering non-test gas substances that have mixed with the amount of test gas during the step of recapturing the amount of test gas).

As to claim 15, modified Schwieters teaches all the limitations of claim 12, it does not explicitly teach testing another gas sensor by directing another amount of test gas from the test gas source to the another gas sensor, and recapturing the another amount of test gas.
Since Schwieters teaches testing a gas sensor 13 by directing an amount of test gas from a test gas source to the gas sensor, and recapturing the amount of test gas (as reasons stated above), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, as disclosed by modified Schwieters, and further incorporate testing another gas sensor by directing another amount of test gas from the test gas source to the another gas sensor, and recapturing the another amount of test gas, to test plurality of gas sensors while saving cost by using the same system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977), and since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to test plurality of gas sensors while saving cost by using the same system) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  

Claims 1-5 and 10-11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Schwieters – US 20160320362, in further view of Staphanos – US 20040182133 (hereinafter “Sta”), and further in further view of Guohao – CN208223816U (English Translation) (hereinafter “Gu”).
As to claim 1, Schwieters teaches a system for testing a gas sensor unit 13 ([0091]: controller is configured to receive information about i.e. concentration and/or presence or absence of analyte gases at the detector 13; hence, detector 13 corresponds to “gas sensor unit”; thus “a system for testing a gas sensor unit”) comprising: 
a test gas source (Fig. 1, [0080]: A gas supply 1 supplies gas into volume 2. Carrier gas flows into reactor 5 through a carrier gas line 21. The reactor 5 for converting samples to be analyzed into sample gases (analyte gases) and has gas outlet line 23; [0081]: sample is converted to analyte gas that exit through the gas outlet 22 into the gas outlet line 23 in a stream of helium gas; hence, combination of helium gas and analyte gas that exit through the gas outlet corresponds to “test gas”; reactor 5 and/or helium gas supply 1 correspond to “a test gas source”); 
a supply circuit in selective communication with the test gas from the test gas source, the supply circuit comprising (Fig. 1, [0081]: On the gas outlet line there is a first gas line junction 6. A portion of the sample gas is directed towards the separation column 12 and the detector 13. The gas line that directs the gas into the detector 13 is a supply circuit), 
supply tubing ([0030]: a gas line refers to any channel, tube, conduit, capillary or the like for transporting gas), and 
a recycle circuit comprising a compressor having a compressor inlet that is in selective communication with the supply circuit (Fig. 1, [0081]: at the conjunction 6, a portion of the sample gas flows toward a recycling gas line 24. i.e. recycle circuit; [0083]: from the conjunction 6, the gas line 24 directs the sample gas back into volume 2 through a compressor 10. Hence, the compressor 10 has inlet that is in selective communication with the supply circuit that supplies gas to the detector 13).  
Schwieters does not explicitly teach a test gas source having a test gas for use in calibrating the gas sensor unit; a test cap on an end of the supply tubing that selectively mounts to a sensor inlet on the gas sensor.
Sta teaches a concept of: using calibration gas (or testing gas) 48 to calibrate gas analyzer 10 ([0024]); gas analyzer 10 includes sensing cell 11 ([0018]); pressurized calibration gas 48 is allowed to flow to sensing cell 11 of gas analyzer 10 to calibrate the sensing cell 11 ([0026]); Electrical circuitry 12, in this configuration, measures impedance of the sensing cell 11 to determine if sensing cell 11 is drifting in accuracy. When the measured impedance indicates an inaccuracy of the sensing cell 11, a signal is transmitted through conductor 13 to input 52. This signal indicates that a calibration operation should be initiated ([0028]); controller 44 determines whether a calibration is required; and the controller is used for calibrating process of the gas analyzer 10 ([0031-0036]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Schwieters with teachings of Sta to include a test gas source having a test gas for use in calibrating the gas sensor unit, to maintain accuracy in measurements of sensor(s)/analyzer(s) ([0006-0007 and 0028]).
Modified Schwieters does not explicitly teach a test cap on an end of the supply tubing that selectively mounts to a sensor inlet on the gas sensor.
However, Gu teaches a concept of: a test cap on an end of supply tubing that selectively mounts to a sensor inlet on gas sensor (Figs. 1-2, [0011]: a connection device for gas test comprises a conversion joint and a connection pipe; [0044]-[0045], [0048]: a conversion joint 1 having a first end connected to a smoke sensor, and a second end connected to connecting pipe 2, i.e. supply tubing. Hence a cap on an end of the supply tubing that selectively mounts to a sensor inlet on a gas sensor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by modified Schwieters, and further incorporate using a test cap on an end of supply tubing that selectively mounts to a sensor inlet on gas sensor, as taught by Gu, for sealing aspect to ensure accuracy of test data (Gu [0051]).

As to claim 2, modified Schwieters teaches all the limitations of claim 1, Schwieters further teaches where the compressor has a compressor discharge that is in communication with the test gas source (Fig. 1, [0083]: gas into the volume 2 from the recycling line is delivered by a compressor 10, hence the compressor has a discharge that is in communication with the test gas source).  

As to claim 3, modified Schwieters teaches all the limitations of claim 1, Schwieters further teaches where the supply circuit is in communication with the test gas from the test gas source through a connection coupled with the test gas source (Fig. 1, [0081]: a switch valve 15 for controlling gas flow through the recycling line and to the line 25 to the detector 30; [0086]: An optional line 25, i.e. supply circuit, for the test gas to go to the detector, hence the supply circuit is in communication with the test gas source through conjunction 6 and connection 15 coupled with the test gas source).  

As to claim 4, modified Schwieters teaches all the limitations of claims 1 and 3, Schwieters further teaches the supply circuit further comprising a supply valve that is selectively opened and closed and that is between the test gas source and an intersection between the supply circuit and the recycle circuit (Fig. 1, [0081]: a switch valve 15 for controlling gas flow through the recycling line and to the line 25 to the detector 30; [0086]: An optional line 25, i.e. supply circuit, for the test gas to go to the detector, hence the supply circuit comprise a supply valve 15; [0086]-[0087]: the valve 15 can be controlled by a controller to allow gas to pass through the recycling line or the line 25; thus “the supply circuit further comprising a supply valve that is selectively opened and closed and that is between the test gas source and an intersection between the supply circuit and the recycle circuit”).  

As to claim 5, modified Schwieters teaches all the limitations of claims 1 and 3-4, Schwieters further teaches the recycle circuit further comprising a recycle valve 14 that is selectively opened and closed and that is between the compressor and an intersection between the supply circuit and the recycle circuit (Fig. 1, [0081]-[0083]: a switch valve 14 (a switch valve 14 corresponds to “recycle valve”) controlled by the controller to change the position of the valve to allow test gas to go through vent 8 or compressor 10. The switch valve 14 is between the compressor 10 and the conjunction 6 which is an intersection between the supply circuit to detector 13 and the recycle line; thus “the recycle circuit further comprising a recycle valve that is selectively opened and closed and that is between the compressor and an intersection between the supply circuit and the recycle circuit”).  

As to claim 10, modified Schwieters teaches all the limitations of claim 1, Schwieters further teaches further comprising a filter in the supply circuit that contains an air blocking material (Fig.1, [0081]: a chemical trap 11 is provided upstream in the supply line to the detector 13 to prevent any H20 from passing through); and a controller for use in calibrating the gas sensor unit (see reasons stated above in the rejection of claim 12).

As to claim 11, modified Schwieters teaches all the limitations of claim 1, modified Schwieters further teach where the test cap comprises a chamber that receives the sensor inlet, and seals on the inner surface of the chamber that define a pressure barrier between the test gas in the supply circuit and ambient (Figs. 1-2, [0011]: a connection device for gas test comprises a conversion joint (or adapter) and a connection pipe; [0044]-[0045], [0048], [0055]: a conversion joint or adapter 1 having a first end connected to a smoke sensor, and a second end connected to connecting pipe 2, i.e. supply tubing. Hence a cap on an end of the supply tubing that selectively mounts to a sensor inlet on the gas sensor; [0048]-[0049]: the adapter 1 includes a pipe body 101, a nut 102, a convex ring 103 to insert the pipe body of the adapter into the smoke sensor and the smoke can flow out along the lumen of the pipe body; [0051]-[0052]: the nut 102 and the convex ring 103 form an integral structure and the sealing between the nut 102 and the convex ring 103 can be ensured so that the gas cannot flow out; [0055]: adapter 1 corresponds to “test cap”; gasket 104 of the adapter 1 corresponds to “a pressure barrier”; [0055]: In order to better achieve the sealing between the pipe body 101 and the smoke sensor PDIT 564A3 (or reference as “3” in fig.1), the adapter 1 further includes: a gasket 104, the gasket 104 is sleeved on the pipe body 101 and used to seal the interface of the smoke sensor PDIT 564A3; thus “where the test cap comprises a chamber that receives the sensor inlet, and seals on the inner surface of the chamber that define a pressure barrier between the test gas in the supply circuit and ambient”).

Claims 6-7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Schwieters – US 20160320362, in further view of Staphanos – US 20040182133 (hereinafter “Sta”) and Guohao – CN208223816U (English Translation) (hereinafter “Gu”), and further in further view of Aktas – US 20160168933.
As to claims 6-7, modified Schwieters teaches all the limitations of claim 1, it teaches the supply circuit is in selective communication with the test gas (see reasons stated in the rejection of claim 1 above), it does not explicitly teach where the supply circuit is in selective communication with the test gas through a manifold type fitting having multiple openings, and where the fitting is coupled with the test gas source.  
However, Aktas teaches a concept of: a manifold type fitting having multiple openings, and where the fitting is coupled with a gas source (Figs. 1-3, [0072]: a sensor housing assembly 12 is connected to a vessel 42 which stores material including gas; [0075]: via ports 52 and 54 and fittings 18 and 20, the gas material is disposed within the t-fittings 24 and 26 to the sensor. The t-fittings 24 and 26 are manifold type fitting having multiple openings to connect the ports 52, 54 and tubular housing 22, i.e. supply circuit, and the sensor assembly as in Fig. 3. Hence the supply circuit 22 is in selective communication with the test gas through manifold type fittings 24, 26 having multiple openings, wherein the fitting is coupled with the test gas source which is the vessel 42).
Since modified Schwieters further teaches where the compressor comprises a discharge that is in communication with the test gas in the test gas source through the fitting (Fig. 1 of Schwieters, [0083]: gas into the volume 2 from the recycling line is delivered by a compressor 10, hence the compressor comprises a discharge that is in communication with the test gas in the test gas source), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by modified Schwieters, and further incorporate a concept of: a manifold type fitting having multiple openings, and where the fitting is coupled with a gas source, as taught by Aktas, to include where the supply circuit is in selective communication with the test gas through a manifold type fitting having multiple openings, and where the fitting is coupled with the test gas source (as recited in claim 6); where the compressor comprises a discharge that is in communication with the test gas in the test gas source through the fitting (as recited in claim 7), for fluid communication aspect (Aktas [0073]), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. cost savings and/or space savings of a manifold type fitting having multiple openings) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  

Claims 8-9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Schwieters – US 20160320362, in further view of in further view of Staphanos – US 20040182133 (hereinafter “Sta”) and Guohao – CN208223816U (English Translation) (hereinafter “Gu”), and further in further view of Tao - CN204649366U (English Translation).
As to claim 8, modified Schwieters teaches all the limitations of claim 1, while it teaches the test gas source, it does not explicitly teach where the test gas source comprises a portable bottle.
Tao teaches a concept of: a test gas source is a portable bottle ([0015]: inert gas cylinder is placed in movable platform; thus “a test gas source is a portable bottle”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modified the system of modified Schwieters with concept teachings of Tao to include where the test gas source comprises a portable bottle, for convenient and to save time and improve work efficiency ([0019]). For example, when test gas source needs to be repaired or replaced or refilled at different locations, having a portable test gas bottle will make the need of repairing or replacing or refilling much easier and convenient; thus improve work/testing efficiency, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. when test gas source needs to be repaired or replaced or refilled at different locations, having a portable test gas bottle will make the need of repairing or replacing or refilling much easier and convenient; thus improve work/testing efficiency) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  

As to claim 9, modified Schwieters teaches all the limitations of claims 1 and 8, while it teaches the compressor and a portable test gas bottle (as reasons stated in rejection of claims 1 and 8), it does not explicitly teach where the compressor is mounted to an exterior of the bottle.
Since modified Schwieters teaches the compressor and a portable test gas bottle (as reasons stated in rejection of claims 1 and 8), and since it is known in the art to have a compressor having a gas container attached thereto (as evident in the conclusion), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modified the system of modified Schwieters to include where the compressor is mounted to an exterior of the bottle. This is important to achieve a portable/movable system for testing a gas sensor anywhere for convenient aspect, since it has been held that rearranging parts of an invention (i.e. mounting compressor) involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950), and since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to achieve a portable/movable system for testing a gas sensor anywhere for convenient aspect) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  

Claims 18-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Schwieters – US 20160320362, in further view of Staphanos – US 20040182133 (hereinafter “Sta”), and further in further view of Tao - CN204649366U (English Translation).
As to claim 18, modified Schwieters teaches all the limitations of claims 12 and 16-17, while it teaches the test gas source and compressor (see reasons stated in the rejection of claims 1 and 8-9), it does not explicitly teach where the test gas source comprises a portable bottle, and where the compressor mounts to the bottle.
Tao teaches a concept of: a test gas source is a portable bottle ([0015]: inert gas cylinder is placed in movable platform; thus “a test gas source is a portable bottle”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Schwieters with concept teachings of Tao to include where the test gas source comprises a portable bottle, for convenient and to save time and improve work efficiency ([0019]). For example, when test gas source needs to be repaired or replaced or refilled at different locations, having a portable test gas bottle will make the need of repairing or replacing or refilling much easier and convenient; thus improve work/testing efficiency, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. when test gas source needs to be repaired or replaced or refilled at different locations, having a portable test gas bottle will make the need of repairing or replacing or refilling much easier and convenient; thus improve work/testing efficiency) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  
Modified Schwieters teaches the compressor and a portable test gas bottle (as reasons stated above), it does not explicitly teach where the compressor mounts to the bottle.
Since modified Schwieters teaches the compressor and a portable test gas bottle (as reasons stated in rejection of claims 1 and 8), and since it is known in the art to have a compressor having a gas container attached thereto (as evident in the conclusion), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Schwieters to include where the compressor mounts to the bottle. This is important to achieve a portable/movable system for testing a gas sensor anywhere for convenient aspect, since it has been held that rearranging parts of an invention (i.e. mounting compressor) involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950), and since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to achieve a portable/movable system for testing a gas sensor anywhere for convenient aspect) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  

As to claim 19, modified Schwieters teaches all the limitations of claims 12 and 16-18, it does not explicitly teach where the test gas source, compressor, supply circuit, and recycle circuit comprise a gas sensor testing system, the method further comprising moving the gas sensor testing system to another gas sensor, exposing the another gas sensor to another amount of test gas, recapturing the another amount of test gas.
Since Schwieters teaches testing a gas sensor 13 by directing an amount of test gas from a test gas source to the gas sensor, and recapturing the amount of test gas (as reasons stated above), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, as disclosed by modified Schwieters, and further incorporate where the test gas source, compressor, supply circuit, and recycle circuit comprise a gas sensor testing system, the method further comprising moving the gas sensor testing system to another gas sensor, exposing the another gas sensor to another amount of test gas, recapturing the another amount of test gas, to test plurality of gas sensors while saving cost by using the same system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977), and since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to test plurality of gas sensors while saving cost by using the same system) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.

Applicant is invited to review US 3744537, which teaches a compressor 17 having a gas container 18 attached thereto (see the only single figure).

Applicant is invited to review WO2016203273, which teaches: a sensor safety system having gas sensor 14 and test bench 2. The test bench 2 comprises a gas source in a form of a gas bottle (see fig.1 and page 4, lines 33-35 and page 5, line 1). 

Applicant is invited to review Kshirsagar – US 9719915, which teaches using gas cap 180 for testing optical gas sensor (abstract and fig.1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861